ACCEPTED
                                                                          04-15-00012-CV
                                                              FOURTH COURT OF APPEALS
                                                                   SAN ANTONIO, TEXAS
                                                                    7/13/2015 12:54:54 PM
                                                                           KEITH HOTTLE
                                                                                   CLERK




                                                          FILED IN
                                                   4th COURT OF APPEALS
                                                    SAN ANTONIO, TEXAS
                                                   07/13/15 12:54:54 PM
                                                     KEITH E. HOTTLE
                                                           Clerk
                          No. 4-15-00012-CV
____________________________________________________________________

                    IN THE COURT OF APPEALS
              FOR THE FOURTH DISTRICT OF TEXAS
                         AT SAN ANTONIO
____________________________________________________________________

                       JOHN E. RODARTE SR.
                            APPELLANT
                                 V.
    BEXAR COUNTY, TEXAS AND SHERIFF RALPH LOPEZ, ET AL.
                             APPELLEES
____________________________________________________________________

             APPELLEES’ MOTION TO DISMISS APPEAL
____________________________________________________________________
TO THE HONORABLE JUSTICES OF THE FOURTH COURT:

      Bexar County, Texas and Sheriff Ralph Lopez, appellees in this cause, move

the court to dismiss this appeal:

                                            I.

1.    This is an appeal from a judgment of the 57th District Court of Bexar County,

Texas, which was signed on December 5, 2011. This appeal arises from Trial Court

No. 2005-CI-18884. This same trial court case was appealed to this court and

dismissed for lack of jurisdiction on May 8, 2013 in Rodarte v. Bexar County, 2013

Tex. App. LEXIS 5576 (Tex. App. San Antonio May 8, 2013). That opinion was

appealed to the Texas Supreme Court and petition for review was denied on

September 27, 2013 in case number 13-0388 at Rodarte v. Bexar County, 2013 Tex.

LEXIS 812 (Tex. Sept. 27, 2013) with a motion for rehearing denied at Rodarte v.

Bexar County, 2013 Tex. LEXIS 1027 (Tex. Dec. 6, 2013).

                                           II.

2.    Therefore, appellees ask that this court dismiss this matter based on either or

both of the two legal principles below.

      "Res judicata, or claims preclusion, prevents the relitigation of a claim or cause

of action that has been finally adjudicated, as well as related matters that, with the use

of diligence, should have been litigated in the prior suit." Barr v. Resolution Trust

Corp. ex rel Sunbelt Fed. Sav., 837 S.W.2d 627, 628 (Tex. 1992). It requires proof of

                                            1
three elements: (1) a prior final judgment on the merits by a court of competent

jurisdiction, (2) identity of parties or those in privity with them, and (3) a second

action based on the same claims that were raised or could have been raised in the first

action. Amstadt v. United States Brass Corp., 919 S.W.2d 644, 652 (Tex. 1996). All

three elements are met here. Because Rodarte previously raised or could have raised

the same claims raised here, the previous judgment and dispositions in this court and

the Texas Supreme Court preclude its relitigation here.

      "Law of the case" doctrine is defined as that principle under which questions of

law decided on appeal to a court of last resort will govern the case throughout its

subsequent stages. Loram Maintenance of Way, Inc. v. Ianni, 210 S.W.3d 593, 596

(Tex. 2006). Under the doctrine, a court of appeals is ordinarily bound by its initial

decision if there is a subsequent appeal in the same case. Briscoe v. Goodmark Corp.,

102 S.W.3d 714, 716 (Tex. 2003). The doctrine is intended to achieve uniformity of

decision as well as judicial economy and efficiency through narrowing the issues at

successive stages of litigation. Id. "The doctrine is based on public policy and is

aimed at putting an end to litigation." Id. "Application of the doctrine lies within the

discretion of the court, depending upon the particular circumstances surrounding [the]

case." Id.; see also LeBlanc v. State, 826 S.W.2d 640, 644 (Tex. App.--Houston [14th

Dist.] 1992, pet. ref'd) (stating that appellate courts have discretion to depart from

"law of the case" doctrine in exceptional circumstances).
                                           2
      The doctrine has been held to apply "to implicit holdings, i.e., conclusions that

are logically necessary implications of positions articulated by the court, as well as

explicit ones." Intern. Fidelity Ins. Co. v. State, No. 14-98-00324-CR, 2000 Tex.

App. LEXIS 3752, 2000 WL 729384 (Tex. App.--Houston [14th Dist.] June 8, 2000,

pet. ref'd) (not designated for publication) (citing Alberti v. Klevenhagen, 46 F.3d
1347, 1351 n.1 (5th Cir. 1995)).

      Law of the case should apply to this matter since all of the issues raised by

appellant have been addressed by this court in the previous appeal. Appellant has

presented no exceptional circumstances to depart from the law of the case doctrine

and have this case proceed. Appellant simply is unsatisfied with the previous result

and continues to abuse the court system by filing a subsequent appeal and lower court

proceedings over a matter previously decided by the trial court, this Court and the

Texas Supreme Court.

                                         III.

      Appellees would also request the Court admonish appellant to stop filing

frivolous pleadings in this court and below. His case has been finally determined and

he is wasting the Court’s resources and those of the Bexar County, Texas taxpayers’

by continually pursuing this matter.




                                          3
                                        IV.

      THEREFORE, FOR THE REASONS STATED ABOVE, appellees, Bexar

County, Texas and Sheriff Ralph Lopez request that the Court enter an order

dismissing this matter and admonishing appellant.


                                              Respectfully submitted,

                                              /s/ Clarkson F. Brown
                                              Clarkson F. Brown
                                              State Bar No. 00798082
                                              Assistant Criminal District Attorney
                                              -Civil Division
                                              101 W. Nueva, Suite 735
                                              San Antonio, Texas 78205-3030
                                              Telephone: (210) 335-3918
                                              Telecopier: (210) 335-2773
                                              Attorney for Appellees

                          CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the above and foregoing

document has been sent by certified mail on this the 13th day of July, 2015, to the

following:

John E. Rodarte Sr.                           CMRRR # 7014 1200 0001 2586 7615
TDCJ 1263270
Clements Unit
9601 Spur 591
Amarillo, TX 79107-9606
Pro Se
                                              /s/Clarkson F. Brown
                                              Clarkson F. Brown


                                         4